                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

                                                   *
PARADYME MANAGEMENT, INC.,                         *
        Plaintiff,                                 *
v.                                                 *       Case No.: 8:17-cv-03687-PWG

MARY ELLEN CURTO,
                                                   *
        Defendant.
                                                   *
*       *       *      *       *       *       *       *      *       *       *       *        *    *
                                   MEMORANDUM OPINION

        This case, though still in its early stages, has had a tortuous history. It began in December

2017, when Paradyme Management, Inc. ("Paradyme"), a Washington, D.C.-based consulting

firm, filed a complaint against its former director of corporate operations, Mary Ellen Curto,

accusing her of improperly accessing and retaining confidential work documents.           CompI., ECF

No. 1. What followed, after I granted Paradyme's motion for a preliminary injunction, see ECF

NO.9, was a series of spats and other digressions that delayed the resolution of this case by more

than a year.

        Last fall, in an attempt to steer these proceedings back onto course, I ordered Ms. Curto to

file her long-overdue answer to Paradyme's Complaint or, alternatively, a motion to dismiss the

case. See ECF Nos. 97, 98. Ms. Curto, who is representing herself in this suit, did neither. She

did, however, explain that she had intended for a document she filed in January 2018 - a document

misleadingly titled "Motion to Dismiss Temporary Restraining Order" - to constitute "her

response to [Paradyme's] original filing."    ECF No. 99. Noting that I had not previously had
occasion to rule on that motion, as it had previously been withdrawn as moot, I announced that I

would construe it as a motion to dismiss the Complaint and directed the parties to submit further

briefing on the motion. See ECF No. 101.

       Here, with this Memorandum Opinion and Order, I concern myself only with Ms. Curto's

motion and the memoranda of law the parties have filed in support of or opposition to it. Upon

review, I conclude that Ms. Curto is not entitled to a dismissal at this stage of the proceedings. Her

motion is denied, and the case will proceed.

                                  FACTUAL BACKGROUND

       Ms. Curto's motion, as construed in this Court's November 20, 2018 letter order,

challenges the sufficiency of Paradyme's Complaint.       See ECF No. 101. Before proceeding to

consider her arguments, it is appropriate to recount the allegations Paradyme has raised in that

pleading. I stress that, at this stage of the proceedings, I must take those allegations as true. See

McCready v. Blue Shield o/Va., 649 F.2d 228,230 (4th Cir. 1981).

       Paradyme traces this dispute to the moment in June 2017 when it offered to hire Ms. Curto

as its director of corporate operations. CompI. ~ 9. The offer letter, noting that Ms. Curto would

have access to "highly confidential and sensitive" information, required her, as a condition of

employment,    to sign an "Employee        Non-Dislosure,    Non-Compete,      and Non-Solicitation

Agreement" (the "Agreement").     ld. Ms. Curto both accepted the offer and signed the Agreement

on June 20, 2017. See id. ~ 10.

       The Agreement contained at least four provisions of relevance to this case. The first of

these was a nondisclosure provision, which bound Ms. Curto to refrain from

               us[ing] for [her] own benefit or for the benefit of others, or
               disclos[ing] or divulg[ing] to others, in any manner whatsoever, any
               Proprietary and/or Confidential Information, except as expressly
               authorized by [Paradyme] in the course of [her] employment with


                                                  2
                 [Paradyme]' and except as may be required by law or legal process
                 as provided hereafter.
Jd.~19.

          A second provision     similarly sought to shield Paradyme documents          from broader

dissemination.    That provision stated:

                 All Work Product shall be and remain the sole property of
                 [Paradyme] or its Client (as agreed upon between [Paradyme] and
                 its Client, hereinafter "Owner") and, without the written consent of
                 Owner, shall not be copied or reproduced or removed from the
                 premises of Owner, except as required in connection with the
                 performance of [Ms. Curto's] work for [Paradyme].

Jd. ~ 20.

          A third provision required Ms. Curto, upon termination, to return "all materials that

contain, refer or relate to Work Product, Intellectual Property, and Proprietary and/or Confidential

Information (whether in written, tangible, electronic or any other form." Jd. ~ 21. The provision

explicitly barred her from retaining originals or copies of any such documents. See id.

          The fourth and final pertinent provision entitled the company to seek injunctive relief

should Ms. Curto breach the Agreement.

          Ms. Curto started working for Paradyme on July 10, 2017. See id. ~ 11. As director of

corporate operations, she had access to all electronic files the company stored in the "Corporate

Support" folder on Google Drive, a cloud computing service allowing account holders to share

files.    See id. ~~ 12-16.   This folder held a wide range of documents, including finance and

accounting forms, contracts, internal Paradyme communications, request for proposal ("RFP")

responses, and administrative forms.       See id. ~ 17. Some of these documents, the Complaint

asserts, contained "extremely sensitive proprietary, confidential, and trade secret information." Jd.

~ 18.




                                                  3
       Ms. Curto's tenure at Paradyme lasted less than half a year. On December 4, 2017, the

company fired her for what it has characterized as "performance issues." ld. ~ 23. The Complaint

asserts that during the termination meeting, Ms. Curto "confirmed that she did not have any

Company documents and they remained on Paradyme's Google Drive." ld. ~ 24.

       Paradyme later discovered that, prior to her termination, Ms. Curto had linked two non-

Paradyme email accounts to the company's Google Drive network in violation of company policy.

See id. ~~ 15,25,29.   One email address was linked to the IECA Foundation, an organization with

which Ms. Curto was affiliated before joining Paradyme. See id. ~ 25; Mot. to Dismiss ~ 31, ECF

No. 19. The other address was Ms. Curto's personal Gmail address. See id. ~ 29. The Complaint

alleges that by linking these two addresses to the network, Ms. Curto enabled herself to download

company documents to her personal computer or other devices and, conceivably, to continue

accessing Google Drive documents after her termination. See id. ~ 30-31.

       The Complaint does not allege that Ms. Curto abused her access to Google Drive in either

of those two ways. It does assert, though, that Ms. Curto used her Paradyme email address to

forward company documents and folders to the IECA email account. See id. ~ 28.

        Count I of Paradyme's Complaint in this suit seeks an injunction enforcing the terms of the

Agreement.   See id. ~~ 40-48. The remaining counts assert claims for breach of contract (Count

II), violation of the Maryland Uniform Trade Secrets Act and the federal Defend Trade Secrets

Act (Counts III and IV, respectively), violation of the Computer Fraud and Abuse Act (Count V),

conversion (Count VI), and trespass to chattels (Count VII).




                                                 4
           As noted above, I am construing ECF No. 19 as a motion to dismiss the Complaint.       I   The

parties have fully briefed the motion. See ECF Nos. 102, 104. No hearing is required. See Loc.

R.I05.6.

                                      ST ANDARD OF REVIEW

           Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes parties in a civil action to

seek the dismissal of a claim or complaint on the grounds that it fails to state a claim upon which

relief can be granted. See Fed. R. Civ. P. 12(b)(6); Tucker v. Specialized Loan Servicing, LLC, 83

F. Supp. 3d 635, 647-48, (D. Md. 2015).          This rule's purpose "is to test the sufficiency of a

complaint and not to resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses." Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006).

To survive a motion to dismiss, a complaint must contain "a short and plain statement of the claim

showing that the pleader is entitled to relief," Fed. R. Civ. P. 8(a)(2), and must state "a plausible

claim for relief," Ashcroft v. Iqbal, 556 U.S. 662,679 (2009). "Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at

678. "A claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged." Id.




I I informed the parties that I would be construing ECF No. 19 in this way after Ms. Curto
indicated, in response to a show cause order, that she had intended that document to serve as her
"response" to Paradyme's Complaint. ECF No ..99. The document, which Ms. Curto had titled
"Motion to Dismiss Temporary Restraining Order," was then 11 months old. Ms. Curto had filed
it on January 2, 2018, less than two weeks after I granted Paradyme's Motion for a Preliminary
Injunction. See ECF NO.9. The parties and I had discussed the document, among other filings,
during a January 23, 2018 telephone conference call, during which I stated that I would treat ECF
No. 19 and two other filings collectively as a motion to quash or modify the preliminary injunction.
See ECF No. 31. The motion to quash or modify became moot, though, after I signed a consent
order dissolving the preliminary injunction on February 21, 2018. Consequently, the motion was
withdrawn, and I had not had occasion to rule on it until now.

                                                     5
                                          DISCUSSION

         To repeat, the purpose of this Memorandum Opinion and Order is narrow. Although Ms.

Curto has filed legion motions, affidavits, and exhibits in the nearly 17 months since this suit

commenced, I presently concern myself only with her motion to dismiss the Complaint. ECF No.

19. I have informed the parties that in reviewing the motion, I will consult no documents other

than Paradyme's Complaint, Ms. Curto's motion to dismiss, Paradyme's response in opposition to

the motion, and Ms. Curto's reply. See ECF No. 101.

                                                A.

         As I have elsewhere noted, nondisclosure and confidentiality provisions are generally

enforceable under Maryland law. See January 2018 Findings of Fact and Conclusions of Law 14,

ECF No. 26 (citing MCS Servs. Inc. v. Jones, WMN-10-1042, 2010 WL 3895380, at *5 (D. Md.

Oct. 1, 2010)).     Ms. Curto, though, argues in her motion that the nondisclosure agreement she

signed upon joining the company "is null and void entirely due to Paradyme's carelessness and

benign    neglect   and mismanagement      of what the Plaintiff   perceives   to be proprietary

documentation."     Mot. to Dismiss 1.

         A "Statement of Facts" enclosed along with the motion expands on her rationale. There,

Ms. Curto asserts that the documents to which she had access "were not proprietary and were not

trade secrets and are not confidential information." ld. at 3. She suggests, though not especially

clearly, that any truly sensitive information the company might have retained was stored not on

Google Drive but "on secure file servers with significant security walls and protections that the

Defendant has no access to." Id. at 4. And anyway, she says, even if the Google Drive files were

proprietary or confidential, the company had not invested in a secure file-management system and

had not taken "any reasonable steps" to keep its information confidential. Id. To that end, she



                                                 6
notes, other Paradyme employees who did not have to sign nondisclosure agreements, including

interns and temporary workers, had access to many of the same documents, as did outside

consultants. See id. at 4-6.

        Whether Ms Curto's assertions, if true, would render the Agreement unenforceable is a

question for another day. At this stage of the proceedings, the issue before me is simply whether

the allegations in Paradyme's Complaint, taken as true, are sufficient to state a claim for reliefthat

is "plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In making

this determination, I am "limited to considering the sufficiency of allegations set forth in the

complaint and the 'documents attached or incorporated into the complaint. '"          Zak v. Chelsea

Therapeutics Int'l, Ltd., 780 F.3d 597, 606 (4th Cir. 2015) (quoting £.1 du Pont de Nemours &

Co. v. Kalan Indus., Inc., 637 F.3d 435, 448 (4th Cir. 2011)).        Ms. Curto's argument that the

Agreement is unenforceable rests on factual assertions that cannot be found in Paradyme's

Complaint and that, accordingly, cannot factor into my review of the Complaint's           sufficiency

under Rule 12(b)(6). See In re GNC Corp., 789 F.3d 505, 517 (4th Cir. 2015) (noting that factual

disputes are "not susceptible to resolution at the motion-to-dismiss stage").

        Ms. Curto's motion does not otherwise point to any allegations in the Complaint - or, for

that matter, any omissions of essential facts - that preclude a reasonable inference that the

Agreement was enforceable.      At best, the motion presents factual disputes that would be more

appropriately aired in a motion for summary judgment or at trial.       I conclude, accordingly, that

her argument about the Agreement's enforceability does not justify a dismissal at this juncture.

                                                  B.

        The Motion to Dismiss makes no other legal arguments - at least, not explicitly. It does,

however, allege that the documents to which Ms. Curto had access did not, in fact, contain trade



                                                   7
secrets. While this, too, presents a factual dispute, it is possible to interpret her motion as arguing

that Paradyme failed to support its claims under the Maryland Uniform Trade Secrets Act

("MUTSA") and the federal Defend Trade Secrets Act ("DTSA").

        These two statutes are distinct. Among the ways in which they overlap, though, is that to

bring a claim under either statute, a plaintiff must allege the existence of a trade secret. See Space

Sys./Loral, LLC v. Orbital ATK, Inc., 306 F. Supp. 3d 845, 853 (E.D. Va. 2018) (stating that a

plaintiff asserting a DTSA claim "must allege: (1) it owns a trade secret; (2) the trade secret was

misappropriated; and (3) the trade secret implicates interstate or foreign commerce"); LeJeune v.

Coin Acceptors, Inc., 849 A.2d 451, 461 (Md. 2004 ) (observing that a MUTSA claim "raises two

central inquiries: (1) whether the information at issue qualifies as a trade secret; and (2) whether

an individual has actually misappropriated that information or has threatened to misappropriate

it").

        MUTSA defines as a trade secret as

                information, including a formula, pattern, compilation, program,
                device, method, technique, or process, that:
                (1) Derives independent economic value, actual or potential, from
                not being generally known to, and not being readily ascertainable by
                proper means by, other persons who can obtain economic value
                from its disclosure or use; and
                (2) Is the subject of efforts that are reasonable under the
                circumstances to maintain its secrecy.


Md. Code Ann., Com. Law        S 11-1201(e).   Put another way, information is a trade secret under

MUTSA only if (1) it holds independent economic value because it is not generally known to, or

readily ascertainable by, others who stand to benefit economically from its use or disclosure, and

(2) reasonable efforts have been made to maintain its secrecy. See LeJeune, 849 A.2d at 462.

        MUTSA's federal counterpart, the DTSA, provides a similar definition. It states:



                                                   8
                   [T]he term "trade secret" means all forms and types of financial,
                   business,    scientific, technical,   economic,   or engineering
                   information, including patterns, plans, compilations, program
                   devices, formulas, designs, prototypes, methods, techniques,
                   processes, procedures, programs, or codes, whether tangible or
                   intangible, and whether or how stored, compiled, or memorialized
                   physically, electronically, graphically, photographically, or in
                   writing if--
                   (A) the owner thereof has taken reasonable measures to keep such
                   information secret; and
                   (B) the information derives independent economic value, actual or
                   potential, from not being generally known to, and not being readily
                   ascertainable through proper means by, another person who can
                   obtain economic value from the disclosure or use of the
                   information[.]

18 U.S.c.   S   1839(3).

        Ms. Curto's motion asserts, as a general matter, that documents to which she was given

access "were not trade secrets." Mot. to Dismiss 3. She suggests that the information contained

in those documents was unrelated to the company's IT work.             See id. at 4. She also accuses

Paradyme of trying to pass off its client list as a trade secret. See id. at 6. Ms. Curto, noting that

Paradyme is a federal contractor, rejects this characterization.    See id. at 6-7.

        As before, the only facts bearing on my analysis under Rule 12(b)(6) are the ones Paradyme

pleaded in its Complaint.      Looking solely to this document, I observe that Paradyme listed 11

varieties of documents the company stored in its "Corporate Support" folder. See CompI. ~ 17.

These included: finance and accounting records; contracts; internal emails and social media

communications;       business development records, including all request for proposal ("RFP")

responses; administrative files; human resources documents; IT support files; audit records; and

project-specific    cost and revenue breakdowns.        See id.    The Complaint notes that the RFP

responses included "sensitive information such as pricing strategy, go to market strategies, and the

Company's differentiators."      Id. At least some of the information, it asserts, was "highly valuable



                                                    9
and, if disclosed to one of Paradyme's competitors, could be used to reduce Paradyme's market

share and coopt numerous potential business opportunities from Paradyme." Id. ~ 36. Ms. Curto's

objections notwithstanding, these allegations support an inference that the documents involved in

this dispute included the kind of records a company would want to shield from public view.

       Ms. Curto also asserts that Paradyme executives "did not take any reasonable steps to keep

the general corporate services information (non-trade secret information) 'confidential'   or to limit

access." Mot. to Dismiss 4. Again, though, the question at the motion-to-dismiss stage is simply

whether Paradyme alleged that it took reasonable measures to keep its information secret. Plainly,

it did. The Complaint alleges, as a general matter, that Paradyme "implements policies to protect

its information and provides regular training to employees, including Ms. Curto, regarding the

importance of maintaining confidentiality."     CompI. ~ 37. In particular, it says, the company

informs employees as part of its new-hire orientation that the Google Drive system "may be

accessed exclusively through an employee's Paradyme account and not with anyone's personal

email address or by anyone outside of the Company."        Id. ~ 15. It further states the company

equipped employees such as Ms. Curto with "Paradyme-authorized       security technology," enabling

them to access shared drives remotely without the risk of "expos(ing] Paradyme information to an

unsecure environment."    Id. ~ 33. Most obviously, perhaps, the company sought to preserve the

confidentiality of its files by requiring Ms. Curto to sign a nondisclosure agreement as a condition

of her employment. See id. ~ 9.

       To be perfectly clear, I am not holding that Paradyme has established Ms. Curto's liability

under the Maryland or federal trade secrets statutes. I merely conclude that Ms. Curto has not

demonstrated that a dismissal of Paradyme's MUTSA or DTSA claims - or, for that matter, any

of the company's other claims - would be proper at this time.



                                                 10
        Given the delays that already have plagued this case, it is essential to get it on course for

orderly disposition.   Having denied Ms. Curto's motion to dismiss the complaint, I direct her to

file an answer that complies with Fed. R. Civ. P. 8(b), on or before May 27, 2019. Failure to do

so may subj ect her to a motion for entry of a default judgment. Because we have been at this same

juncture before in this case and Ms. Curto has failed to file a response as required, I am ordering

that she consult with Jason R. Potter, the pro bono attorney that I have appointed for the limited

purpose of advising her as to her obligations under the Rules of Civil Procedure, to insure that she

understands what is required to file a proper answer (not least of which is a proper caption clearly

indicating that it is an answer). Once the answer has been filed, I will issue a scheduling order and

discovery will proceed.

                                             ORDER

        Accordingly, it is this 3rd day of May, 2019, by the United States District Court for the

District of Maryland, hereby ORDERED that:

        1.      Defendant Mary Ellen Curto's Motion to Dismiss (ECF No. 19) IS DENIED; and

       2.       Ms. Curto SHALL FILE an answer to the Complaint in compliance with Rule 8 of

       the Federal Rules of Civil Procedure, no later than May 27,2019.       In so doing, she must

       consult with her court-appointed pro bono counsel about her obligations under the Federal

        Rules and the Local Rules of this Court with respect to the filing of an answer.




                                                              Paul W. Grimm
                                                              United States District Judge




                                                 11
